NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE BECTON, DICKINSON AND COMPANY
2011-1111
(s@ria1N0. 77/254,637)
Appeal from the United States Patent and Trademark
Ofiice, Trademark Trial and Appeal Board.
lo
ON MOTION
ORDER
Becton, Dickins0n and Company moves for a 25-day
extension of time, until June 20, 2011, to file its reply
brief
Upon consideration there0f,
IT IS ORDERED Tl'l_ATZ
The motion is granted

IN RE BECTON DlCKINSON
FOR THE COURT
HM l 9  /s/ Jan Horbaly
Date
cc: Richard Z. Lehv, Esq.
Raymond T. Chen, Esq.
s21
J an Horbaly
Clerk
Fl 0
l.s. com 0'F§1=PEA1.s ron
ms renew macon
HAY-19 2011
.lANHDRBAL¥
CI.lJi(
lo